HOLLAND, District Judge.
This is a bill for an injunction, and sets forth that the plaintiff is a corporation and" a citizen of - the *921state of New Jersey. One of the defendants is a citizen of Pennsylvania and inhabitant of this district. The other defendant, James E- Hays, is a citizen and inhabitant of New Jersey. Mr. Hays questions the jurisdiction of this court, because he is a citizen of the same state with the plaintiff.
When the jurisdiction is based upon diverse citizenship alone, the rule is that where there are more plaintiffs or defendants than one, all of the plaintiffs must be competent to sue, and all the defendants must be liable to be sued in the particular suit. Smith v. Lyon, 133 U. S. 315, 10 Sup. Ct. 303, 33 L. Ed. 635; Hooe v. Jamieson, 166 U. S. 395, 17 Sup. Ct. 596, 41 L. Ed. 1049; Excelsior P. P. Co. v. Brown, 74 Fed. 321, 20 C. C. A. 428.
The plaintiff being a citizen of the state with the objecting defendant, the bill must be dismissed; and it is so ordered.